répubh | ter feul
épublique Démocratique du Congo Premier feuillet

74

Ministère des Affaires Foncières
— Province de
HTTP EE VOUÉ Tshopo L- District
STE LÉ sir Commune de : cc - :
4 Territoire : En
Lotissement SE
Usage : _____Agricole- TT

CONTRAT D'EMPHYTEOSE
N°iz/E/Tcme 42 DU 2/08/2248:
TERME DU BAIL DE VINGT-CINQ (25) ANS

t
$
L]

ENTRE :
Congo représentée par —- Le Gouverneur de Province _
ui lui sont conférés par l'Article 183 alinéa 4 de la Loi
l'Article 14 sub. de ‘Ordonnance n° 74-148 du 01

REPUBLIQUE", de première part ;

1°) La République Démocratique du
agissant en vertu des pouvoirs q
n° 73-021 du 20 juillet 1973 et par
juillet 1974, ci-apres dénommée “LA

nt la personnalité civile a été
1 deux (J.0. numéro 2 A Mi: 1e Lu

immatriculée au numéro CD/KIN/RCCM/14-B-5579,

son siège social au numéro 1963 de l'Avenue Des
résentée par Son Directeur

ET :
S ET HUILERIES DU CONGO S.A, do

La Société PLANTATION
133/2002 du trente octobre deux mi

reconnue par Décret N°
novembre 2002, page 34) €t
dentification Nationale A01148Y, ayant
Poids Lourds dans la Commune de l2 Gombe à Kinshasa, rep

Général, Monsieur Zephyrin LUYINDULA NUANISA,
= dénommé “L'EMPHYTEOT E", de seconde part,

IL À ETE CONVENU CE QUI SUIT :

bd ;
L r ?
++
SPPTR I

je 1 : La République concède au soussigné de seconde part, qui accepte un droit

Le d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d'une

sie superficie de — -173: ha PDA ACER CLR NS ESS LESC RCE

+ située dans D unede. Territoire de Yet bortant le numéro ®# 27 =

du plan cadastral et dont les limites sont représentées sous un liseré vert au
| croquis dressé à l'échelle de 1 &- 20.000 ème.

:
2

Art

We 9 Auf

AA

ours le 22/08/2246.

#4 CE 4 #
fc 6 2 : Le présent contrat est conclu pour un terme de 25 ans prenant c
é pour une durée égale pour autant que le

_ à l'expiration duquel if sera renouvel
maintenu conformément aux obligations

contractuelles et réglementaires de l'emphytéose ;
f en vigueur et aux conditions

suivantes :

ñn85497

ne ne
mt

+ GA rs + 7 < PP. $
Ces hece ee ere RATES SON. FEV CA 2
Brenier fevter de Ca 2e CEL ND ADE LES

Le auée 20 % SH A ATb
CMLALS

ASP,

CRI

Le ” DJ É r

Ge sonée Se M WI ANRT S

een CA GANPANN Æ
i pes Soiflers Ge PRE

renntéae et ten d'occuper Île WETAN conéé Éans es Sn PhS EL € €
nm le aise 0 VAE CNE EE PEN L L'ILE DESPIT.
Cana. l'Orne ESS ANNE GE JON SANTE LE AGS CCE ONIDE E Pe AV AUS
2 CSN ANS DE CAN.

NA

2 mise en Alex COÉOQNMÉNTEE À

Sent CONÉÉC LES CONTRE PAGE AE -

sm) Les ns CONNECT LE GA PA AIDES D ONE a

e 4 Fe nu e P2 sr 7}

SATACONE L'AILE GNT DE CES LAMMESS, COND LAIT. A2

tue es woess € les FPT Louni. Le CONTES CON
- ut a ed æ mr arr _ æ y.

DATES te AAEs COLIN 89
fige Æ CTTE rs 5 Le des, nos ET S-

ades Ce EN GyNÉACE Der ES
ns 100 A0ES l'ectare, €

A
nes 2 000 aores Car EC

sr x ÉMEMEZ

w

D Les terres CEE
k ae d'aES Le DISESEN 2 ASON
ox € LANCE NES ©

LÉLOISVE

ins ere Ééerminée CE

est

e Senhice de l'AgonoME.

_

L LA « .
ES DALIADES nosredis 2yanii SUDI me
£ ; £ :

# - "1 a -
nécescÂse Ci QNAEDES CORSE

lens SON ENSEATE des westiaux à Véev29 2
cer Qué ge le PVC séénneire en tenari COMPIE des espèces, des

Doté 2 59 € des condor Chr hTPOss-

u moins de leu

#9 Les Verres SN lesquelles 1 are € At SO dx GeMes 2 !
uses CA DES CONBTUONE éd insdizions nécessaires » l'entreprise
sotznment aa pacs en ve Ge 2 SAVENE

die, des, ÉppiNg NUS destinés 20 bé, garage pour Les PRE RES

CAGE De PSIAFE-

ace. Les poudailers, es porcheries,

©) L2 mise en vAes doit être saionnee À ferrée suivant les régies de la

RÉNÂQE CAEN.

nn854197
7
PP, SÛR

LL
RTE
NN
NS

CNRS

NQ NY à
\ \A &

\
\,
NS

X
N
NN
NN N
N
\
EN
X

Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
niveau et toutes les mesures contre érosion seront prises.

e) La mise en valeur des terres ayant une inclinaison de 30 % est interdite de

même que le boisement dans un rayon de 75 m de source.

f) Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou

simultanément pour toute surface.
r des charges de son droit par le

lon les modalités prescrites par les
73 et de ses Mesures

| Article 4 : L'Emphytéote aura la faculté de se libére
| délaissement des fonds aux conditions et se
mesures d'exécution de la Loi n° 73-021 du 20 juillet 19

d'exécution.

Article 5 : l'Emphytéote ne peut changer la destination du terrain concédé sans
D: l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les

Circonscriptions Urbaines.

spositions reprise ci-dessus, le présent
oi n° 73-021 du 20 juillet 1973 portant
t immobilier et régime des sûretés,
et 148 à 152, ainsi que Ses

Article 7 : Pour tout ce qui ne résulte pas des di
contrat est régi par les dispositions de la L
régime général des biens, régime foncier €
spécialement en ses articles 61 à 79, 14 et 145

mesures d'exécution.

Article 8 : (Clause spéciale)
cle 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

tion du présent contrat, les parties déclarent

Article 10 : Pour tout ce qui Concerne l'exécu
| de la ivision à ISANGI.-

élire domicile, "LA REPUBLIQUE" dans les bureaux : ie
Bi: L'EMPHYTEOTE" dans les bureaux delaCommune de : Terrioire de Yahuma.-
celle non Section Rurale Sept Cent Six  — EG)

ten double expédition à VENTRE

. #
3

7, Er -

î | A
s * ‘
A 0
sn é s

+

F1 { :

LH

Redevance et taxes rémunératoires
pour un montant total de ÆC.2.391. 47, VEADE:
ayées suivant quittance N° 2140464 dE

À Kangamk le. 07 / 05 [20487

Le Comptable

(1) Numéro cadastral en toutes lettres

NNnRE4AQ7

Er. | md
maigre 08 takes Fr 8 Vhys 4 h 4e # pulA EF é
k CONCESSION : s/mmmrrier.

MENT D'ENREGISTREMENT D'UN
OMLGIN AI

LL

#18 PL) ALU LS
pot PPT TL LS

/A4} s/14 Vif MI]

(hi CANMA) SA, dre 1e ser crier dis à dd FRE Per À ps 4 6

(4) méssért 1 084 14 sureté PTE, VRP 4) # ptaprn 1 sh AA
PT LEURS à cata de Météiéi

n Matirridte PIECE
jh Vitres, PL LE ut CPL Lo ou

TPTEE A. dei PINS
sa datif 0 Marti 4
f'9, LAarst bises
dass ba Caribe das La Cri

PA1272 LANTA?
4 EL] LL Au ti oin4 PETE D
NT LL PTT LIL EE Lai sk

4 da Vhybiu jus Vite IPPATELLI
1 APE A WAP h,
dé barres 1)

pére, Mrieu
SM |
1” LÜL ous PAU EL ILILUE LUS PATTELL Le PANTT TZ Lt
D hoyubiaque Dérrerttmitie dus Cépibipi, F'étjtt Ed TT Pt LL ES jrs vos rite le 12777
sut # TILL PL RL des W'Æ7 4)
Aibt 0 BAISE pouf m1 1Af)

T'TLT LRU Lau (haie 14
[CYR
géur dti Wie PP 1IL AU us MILLE PET L dudetds
dou til TL LL du fonda bébé 0 mt 4
Pr LELUL

plu dentirié M ti my v4/a oh abris,

SRPTANTÉ THIS WT AUS CHIATHR & CHMPIANTE 7
: # CENT HMS dur PETITS pure ei PTIT IT LL Land dd
2 , dressé à V'éshils da À à 20470 er
| "V1 LL Li
PP TUILL du 'Terrm4

17 nr

grrr & 64 so AA #1
V7 LIL ps hi # 10
hi 184 ss atidetréet fi

nita VW, 404 mogerfu ie 4

min NTI urs TILELL F
4

jé ans le TerrhaAre dé
jn ééré vert 00 OHApRS

PILL PE MNT AE
PL TU PT

PTT ELLE 24/2418 Arothk Ve 14 11) datrs Mi GTI

FT LULU unis La sappridt 6 5 M 14

SbCTIOM [La

AE MINI 2/2 F2
ALL fes Cem'L Lait

PAUCELLE 1! Li ik
HASTUF

2" commen one

Cr”

Le Conservateur des Thires
jean Vicky MUMGANGA KIDIT

